Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of August 11, 2021 has been received and entered. With the entry of the amendment, claims 7-8 are withdrawn and claims 1-6 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on April 28, 2021 is acknowledged.

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Specification
The objection to the disclosure is withdrawn, noting the amendments filed September 27, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, the claim refers to applying the SAM on the surface of the substrate, and removing SAM formed on the second portion while the SAM on the first portion remains, and materials forming the SAM on the first and second portion are the same, however, it is not explicitly stated that when forming the SAM on the surface of the substrate (note line 4), that SAM is actually formed on both the first and second portions. It is unclear what would be required if SAM only formed on the first portion, for example.  For the purpose of examination, it is understood that the SAM is formed on both the first and second portions, but applicant should clarify what is intended, without adding new matter.
Claim 3, it is unclear how Si alone is considered conductive, other than simply that material has the minimum amount of conductivity required.  For the purpose of examination, it is understood that any of the listed materials is conductive to the extent claimed.  In the amendment of August 11, 2021, applicant made corrections as to the silicon compound including the nitrogen, but did not address the  conductive material issue above, and therefore, this rejection remains.
The dependent claims do not cure the defects of claim 1, and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Fukunaga et al (US 2004/0258848) and Suzuki (US 2009/0130843).
Claims 1, 2: Lazovsky describes a process that can be used for a plating method (note figure 5, 0078, 0105, electroless deposition, for example, of a capping layer), where a substrate is prepared to have a surface with a first portion of a dielectric 620 and a second portion of a conductive material 610 different from the first portion (since conductive material vs. dielectric material and note different materials of 0101, and note 0088, figure 6A, giving the conductive material desired by claim 2).  A self-assembled monolayer (SAM) masking layer 650 is further described as being formed on the surface of the substrate, where the SAM can be formed on both portions of the surface, and would be the same SAM material on both portions as simply a single SAM layer is described as being formed (note figure 6A, 0088-0089, 0098, 0101, 0102, note from 0088—620a is not required). The forming of the SAM would be carried out by applying a SAM forming chemical onto the substrate, where this chemical can be provided such that there is no functional group containing nitrogen (note at 0101, for example, the silane is not required to have N present, note 0101-0102 describing SAM precursors used to provide SAM formed on surface, so the precursor chemical would contact the surface). Furthermore, the SAM layer formed on the second portion (conductive material) is removed before plating, while the SAM formed on the first portion remains 
(A) As to the plating process including imparting a catalyst as claimed, Lazovsky describes that the capping layer can be applied by electroless plating and include cobalt or nickel alloys (0105), and the conductive layer can be metallic (0101).  Fukunaga describes a known process for providing an electroless plating capping layer (protective film) on a surface with an isolated metal layer, where the capping layer is to be provided over the metal layer (abstract, 0101, figure 1), where the process includes applying a catalyst containing liquid on the substrate with the metal layer and then performing electroless plating on the substrate to which the catalyst is applied, where it is described that a cobalt alloy can be applied, for example (0109-0121, for example). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky to provide that the plating process includes applying a catalyst containing liquid on the substrate and then performing electroless plating on the substrate to which the catalyst applied as suggested by Fukunaga to provide a desirable plating since Lazovsky teaches applying a SAM masking layer, removing  SAM from the conductive (metallic) portion and then applying a capping layer that can be by electroless plating and be a cobalt alloy, for example, and Fukunaga indicates that a conventional plating process for applying a cobalt alloy capping layer would first include a step of applying catalyst containing liquid on the substrate before the electroless plating, and this would be suggested to occur after the SAM applied and removed from the conductive portion, as this would be 
(B)  As to the dielectric portion being made of a silicon compound containing nitrogen, Lazovsky indicates how the dielectric portion can be a silicon based material such as SiO2 (0101), and notes use for electronic devices, including for interconnections (0078) and how metallic portions can be copper, for example (0085).  Suzuki discusses making interconnections (0003) and how Cu fillings can be provided in dielectric surfaces (figure 1G, 0015, 0109), where the dielectric surface portion can be made from SiO2, SiN, SiON, etc. (0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga to provide that the dielectric portion is made from SiN or SiON as well as SiO2 as suggested by Suzuki with an expectation of predictably acceptable results, since Lazovsky indicates how dielectric surfaces can be used with conductive portions, such as with copper, and used for interconnections, and the dielectric can be silicon based material such as SiO2 and Suzuki teaches how for similar surfaces, along with SiO2, the dielectric can be acceptably made from SiN or SiON.
Claim 4: As to the catalyst containing liquid having a pH adjusted to be acidic, Fukunaga would suggest that the catalyst containing liquid be an acid solution (0109, 0110), and Fukunaga notes adjusting acid to give the desired pH (0173), indicating that 
Claim 5: As to supplying a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating, this would be suggested by Fukunaga, which provides such steps to help enhance selectivity (note 0109, 0113-0114).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga and Suzuki as applied to claims 1, 2, 4 and 5 above, and further in view of Gabriel et al (US 6846749).
Claim 3: As to the materials of the silicon compound, Suzuki would suggest that SiON can be used as discussed for claim 1 above.  As to the conductive material as TiSi, for example, Lazovsky notes how the conductive material can be metallic material, and notes copper (0101, 0085), where Fukunaga notes for similar conductive material to have capping layers, along with copper, metals such as Ti or a compound thereof can be used (0015).  Gabriel further describes how materials used for conductive layers used in internconnect systems can include metals such as copper and also metal silicides such as titanium silicide (column 5, lines 15-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga and Suzuki to use a conductive layer of titanium silicide as well as copper as suggested by Gabriel with an expectation of predictably acceptable results, since Lazovsky indicates that conductive layers for systems with interconnections can include metallic material such as copper, Fukunaga notes that similar systems can include copper and .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga and Suzuki as applied to claims 1, 2, 4 and 5 above, and further in view of Zhu (US 2005/0037135).
Claim 6: as to baking the SAM in a nitrogen gas after supplying a chemical liquid as the SAM forming chemical onto the substrate, Zhu describes form SAM layers using a silane that can be without nitrogen (note 0009, 0010, 0033), where the surface can be metal, semiconductor, SiN, SiO2, oxides, nitrides, etc. (0021), and where the application includes supplying a chemical liquid (solution) onto the substrate (note 0009-0010), and then heating (baking) to form a SAM (0033-0047), where the heating can be acceptably provided in a nitrogen gas atmosphere (0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga and Suzuki to provide the SAM by supplying a chemical liquid as the SAM forming chemical onto the substrate and then baking the SAM in a nitrogen gas atmosphere as suggested by Zhu as a predictably acceptable method for forming the SAM, as Lazovsky would indicate providing SAM forming chemical including silane to the substrate to form the SAM layer, and Zhu would indicate that a conventional method for such application would be to provide the SAM by supplying a chemical liquid as the SAM 

The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Weidman et al (US 2006/0246217) in view of Ito et al (US 2018/0082893) and Yeom et al (US 2010/0244253) is withdrawn due to the amendment of August 11, 2021, changing the scope of the claims.

The rejection of claims 1 and 4-5 under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2018/0082893) in view of Cho et al (US 2008/0268280) is withdrawn due to the amendment of August 11, 2021, changing the scope of the claims.

The rejection of claims 1 and 4-6 under 35 U.S.C. 103 as being unpatentable over Ito et al (US 2018/0082893) in view of Yeom et al (US 2010/0244253) is withdrawn due to the amendment of August 11, 2021, changing the scope of the claims.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered. 
Due to the amendments to the claims, the previous rejections have been withdrawn, and new rejections using the primary reference to Lazovsky have been provided, which provide all the features claimed as discussed in the rejections above.  As well, a new 35 USC 112 rejection of claim 1 has been provided as well.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718